Citation Nr: 1119686	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  07-27 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus with erectile dysfunction.

2.  Entitlement to an initial evaluation in excess of 50 percent for sleep apnea.

3.  Entitlement to an evaluation in excess of 10 percent for hypertension.

4.  Entitlement to service connection for diplopia, to include as secondary to diabetes mellitus.  

5.  Entitlement to service connection for peripheral neuropathy, to include as secondary to diabetes mellitus and as due to exposure to herbicides.  

6.  Entitlement to service connection for emphysema, to include as due to exposure to herbicides.  

7.  Entitlement to service connection for high cholesterol.

8.  Entitlement to service connection for myasthenia gravis.

9.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D.W.


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to February 1967.  He also served in the Navy Reserves following this verified period of active service and last drilled in the Navy Reserves in June 2003.  See August 2003 letter from Veteran and accompanying Service Department records.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In an October 2005 rating decision, the RO denied entitlement to an evaluation in excess of 20 percent for diabetes mellitus, an evaluation in excess of 10 percent for hypertension, and entitlement to service connection for peripheral neuropathy and diplopia (claimed as blindness and double vision).  
By way of background, the Board notes that in an April 2007 rating decision, the RO granted entitlement to service connection for renal insufficiency with hypertension with a 20 percent evaluation, effective November 30, 2006, as well as service connection for erectile dysfunction with a non-compensable evaluation and Special Monthly Compensation (SMC) for loss of use of a creative organ.  

In an August 2007 Statement of the Case (SOC) the RO continued the denials of entitlement to an evaluation in excess of 20 percent for diabetes mellitus, an evaluation in excess of 10 percent for hypertension, and entitlement to service connection for peripheral neuropathy and diplopia (claimed as blindness and double vision).  The Veteran filed his Substantive Appeal with respect to these continued denials shortly thereafter in August 2007. 

In a January 2008 Supplemental Statement of the Case (SSOC), the RO continued these denials; however, it re-characterized the claim for an increased evaluation as one for an evaluation in excess of 30 percent for renal insufficiency with hypertension.  The RO utilized hypertension in assigning this evaluation and apparently discontinued a separate evaluation for hypertension.  

In a September 2008 rating decision, the RO granted entitlement to service connection for sleep apnea with a 50 percent evaluation.  It also deferred action on the Veteran's claims for service connection of myasthenia gravis and a TDIU.  The Veteran appealed the assignment of a 50 percent evaluation for sleep apnea.  

In a May 2009 rating decision, the RO denied the Veteran's claims for entitlement to myasthenia gravis, emphysema, high cholesterol and a TDIU.  The Veteran appealed these determinations.  

In a July 2009 SSOC the RO continued its denial of entitlement to an evaluation in excess of 20 percent for diabetes mellitus, as well as its denials for service connection of peripheral neuropathy and diplopia.  However, the RO increased the evaluation of the Veteran's renal insufficiency with hypertension to 60 percent disabling effective July 31, 2007, in a contemporaneous rating decision. 

In an April 2010 rating decision, the RO found clear and unmistakable error (CUE) in the April 2007 rating decision that incorporated the evaluation of hypertension with the evaluation of renal insufficiency and, in essence, restored a 10 percent evaluation for hypertension standing alone.  The RO also found CUE in the assigned effective date of the grant of 60 percent for renal insufficiency, nothing that an October 24, 2006, VA treatment record clearly showed a diagnosis of renal insufficiency with a definite decrease in kidney function.  Accordingly, the RO assigned this date as the effective date of the increased evaluation to 60 percent.  

In this regard, the Board notes that the evaluation for renal insufficiency is not on appeal.  In the October 2005 rating decision, only the evaluation of hypertension was addressed and the Veteran filed a Notice of Disagreement (NOD) with respect thereto.  The filing of a NOD is mandatory to confer jurisdiction upon the Board.  See 38 C.F.R. §§ 20.200, 20.201 (2009); see also Percy v. Shinseki, 23 Vet. App. 37, 44 (2009).

The issues of entitlement to an evaluation in excess of 20 percent for diabetes mellitus with erectile dysfunction, entitlement to service connection for peripheral neuropathy, to include as secondary to diabetes mellitus, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

At his Board hearing the Veteran raised a claim for an increased evaluation of service-connected renal insufficiency.  This issue has been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.

The Veteran was afforded a Videoconference Board hearing in January 2011.  A transcript of the testimony offered at this hearing has been associated with the record. 




FINDINGS OF FACT

1.  At no time during the relevant period has the evidence shown sleep apnea manifested by chronic respiratory failure with carbon dioxide retention or cor pulmonale, or that a tracheostomy was required.

2.  The Veteran's hypertension is not manifested by diastolic pressure of predominantly 110 or more or systolic pressure predominantly 200 or more.

3.  It has not been shown by competent and probative evidence that the Veteran incurred myasthenia gravis in service or that myasthenia gravis is otherwise attributable thereto, including his presumed exposure to herbicides.  

4.  It has not been shown by competent and probative evidence that the Veteran incurred diplopia in service, that diplopia is otherwise attributable thereto, or that diplopia was caused or aggravated by service-connected diabetes mellitus; rather, the competent and probative evidence shows that diplopia is attributable to nonservice-connected myasthenia gravis.

5.  It has not been shown by competent and probative evidence that the Veteran incurred emphysema in service or that emphysema is otherwise attributable thereto, including his presumed exposure to herbicides.

6.  Elevated cholesterol is a laboratory finding and not a disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 50 percent for sleep apnea have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.97, Diagnostic Code 6847 (2010).

2.  The criteria for an evaluation in excess of 10 percent rating hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 ); 38 C.F.R. §§ 3.321, 4.104, Diagnostic Code 7101 (2010).

3.  Service connection for myasthenia gravis is not established.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).

4.  Service connection for diplopia is not established.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2010).

5.  Service connection for emphysema is not established.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).

6.  A chronic disorder manifested by high cholesterol was not incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters dated in May 2005 and April 2009. 

With respect to the initial evaluation of sleep apnea, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case as the Veteran has not alleged any prejudice.

VA has obtained the Veteran's service treatment records, VA records, Social Security Administration (SSA) records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations and obtained medical opinions as to the severity of his sleep apnea and hypertension and the etiology of myasthenia gravis, as well as afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

With respect to the claim for service connection of diplopia, an examination or opinion is not necessary to decide as there is adequate evidence to decide the claim.  Specifically, there is competent medical evidence of record establishing that his diplopia is related to myasthenia gravis.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to emphysema, the Board notes that there is some uncertainty in his records as to whether he has such disability or some other underlying lung disease, as will be discussed below.  Consequently, the Board has considered whether remand for a clarifying examination or opinion is warranted.  However, even assuming a current lung disorder such as emphysema or chronic obstructive pulmonary disease (COPD) is present, as discussed below in greater detail, there is no credible lay evidence suggesting a continuity of symptomatology to service, and no evidence otherwise linking such disability to service, to include herbicide exposure therein.  Thus, the Board concludes that the criteria for obtaining a VA examination or opinion are not met.  See McLendon, supra; 38 C.F.R. § 3.159(c)(4).

Furthermore, even presuming that elevated cholesterol is present, such a "diagnosis" represents a laboratory finding and not a disability for VA compensation purposes.  Therefore, obtaining an examination or opinion on that issue is not necessary.

It is noted by the Board that the Veteran has asserted that he first sought medical treatment through VA sometime in the 1960s.  When obtaining records in Federal custody, VA must make as many requests as are necessary to obtain relevant records, until VA concludes that further efforts to obtain these records are futile. 38 C.F.R. § 3.159(c)(2).  The RO attempted to obtain such records, but none were located.  Moreover, it is clear to the Board that no such records exist as the record shows that the Veteran first sought VA treatment in April 1999.  See April 27, 1999, treatment record noting "new to VA."  Accordingly, no further efforts are necessary in this regard.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Increased Evaluation Claims

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous ... ."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's sleep apnea is currently evaluated as 50 percent disabling.  Sleep apnea that requires the use of a breathing assistance device such as continuous airway pressure (CPAP) machine is rated 50 percent disabling.  Sleep apnea that manifests chronic respiratory failure with carbon dioxide retention or cor pulmonale; or, requires tracheostomy, is rated 100 percent disabling.  38 C.F.R. § 4.97, Diagnostic Code (6847).

Cor pulmonale is a combination of hypertrophy and dilatation of the right ventricle secondary to pulmonary hypertension, which is due to disease of the lung parenchyma or pulmonary vascular system.  62 Fed. Reg. 65207, 65210 (December 11, 1997).

A 10 percent evaluation for hypertension requires diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more or a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent evaluation requires diastolic pressure of predominantly 110 or more or systolic pressure predominantly 200 or more.  A 40 percent evaluation requires diastolic pressure predominantly 120 or more.  A 60 percent evaluation requires diastolic pressure predominantly 130 or more.  Hypertension or isolated systolic hypertension must be confirmed by readings taken 2 or more times on at least 3 different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Code 7101 (2010).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Sleep Apnea

As noted above, the Veteran first sought VA treatment in April 1999.  At this time he presented complaining of daytime sleeping when he was at rest.  He also reported that his wife had to leave the bedroom at night due to his snoring and that his fellow reservists had informed him that he stopped breathing in his sleep.  A provisional diagnosis of sleep apnea was assessed at this time.  

In July 1999 the Veteran underwent a sleep study, which resulted in a confirmed diagnosis of sleep apnea.  With respect to respiratory events, obstructive apneas and hypoapneas were noted, with a very high respiratory disturbance index at 59.4 events per hour.  There were oxygen desaturations to a low of 90% associated with the respiratory events.  The average oxygen saturation when the Veteran was awake was 96%.  Bi-level PAP (positive airway pressure) was titrated to 10 cm. H2O inspiratory pressure and 7 cm. expiratory pressure, which eliminated the respiratory disturbance when the Veteran slept on his sides; however, there was some residual disturbance when he turned to his back.  Subsequent VA records note that the Veteran utilized a CPAP machine, but none show chronic respiratory failure with carbon dioxide retention or cor pulmonale, or that a tracheostomy was required.

In furtherance of substantiating his claim the Veteran was afforded a VA examination pertaining to sleep apnea in August 2008.  A review of the medical history notes no history of hospitalization or surgery or respiratory failure.  The Veteran reported daytime hypersomnolence and sleep disruption.  He had no respiratory abnormalities and chest expansion was normal.  Sleep apnea was assessed and the condition was found to have no significant effects on the Veteran's occupation or his usual activities.  The Veteran continued to use a CPAP machine. 

In March 2009 the Veteran was once again afforded a VA examination.  The report of this examination notes that when the Veteran was first assessed as having sleep apnea he was prescribed a CPAP machine and had continued to use it to then-present day.  The examiner noted that this treatment had worked quite well and that the Veteran's symptoms had been stable over the past several years.  A review of cardiac system and pulmonary systems was normal, but for symptoms of sleep apnea treated with CPAP.  The Veteran was noted as being well-nourished, well-developed, slightly overweight with no deformities and in no acute distress.  Auscultation and percussion of the left and right chest were normal.  The examiner felt that the Veteran's sleep apnea would be expected to have a mild impact on his ability to perform sedentary and physical employment due to fatigue.  X-rays of the chest were normal and showed normal heart size and clear lung fields.  

At his Board hearing the Veteran offered testimony regarding his sleep apnea.  He related that he was not on oxygen, but that he used a CPAP machine to treat his sleep apnea.  

In order to substantiate the next available maximum schedular evaluation of 100 percent for sleep apnea, the evidence must show chronic respiratory failure with carbon dioxide retention or cor pulmonale, or that a tracheostomy is required.  With reference to the medical findings noted above, no such findings are revealed.  Indeed on VA examination no respiratory failure was noted and neither carbon dioxide retention nor cor pulmonale has been diagnosed.  He has never had a tracheostomy.  Rather, the Veteran's sleep apnea has manifested by requiring him to use a CPAP machine, which is the exact criterion for the currently assigned 50 percent evaluation.  38 C.F.R. § 4.97, Diagnostic Code 6847.  At no point during the relevant period has the evidence indicated chronic respiratory failure with carbon dioxide retention or cor pulmonale, or that a tracheostomy was required. Fenderson, supra. Accordingly, the claim is denied.

Hypertension

With respect to the claim for a higher evaluation of hypertension, the Board notes that the record is replete with blood pressure readings.  The Board has thoroughly reviewed the record, and will summarize the relevant blood pressure readings.  Gonzales, supra. 

Of record is a June 2004 VA record noting that the Veteran's hypertension needed better control.  This note documents blood pressure readings of 152/75 and 150/77.  The Veteran's medication regimen was adjusted to improve blood pressure control.  

A December 2004 VA treatment note documents hypertension, good control.  His blood pressure readings were 140/73 and 138/72 at this time.  

The Veteran filed for an increased evaluation of hypertension in February 2005.  He sought a higher evaluation as his blood pressure medication had been increased. 

He was provided a VA examination in June 2005.  The report associated with this examination notes that the Veteran's hypertension was stable and that he was on oral medication for the condition.  Blood pressure readings of 148/80, 170/98 and 140/90 were obtained at this time.  Subsequent VA records do not show any blood pressure readings approximating a systolic pressure of predominately 200 or more or a diastolic pressure predominately 110 or more.  

Of record is a January 2006 VA telephone care note.  This note documents that the Veteran's systolic pressure was consistently running in the 150s to 170s and that his diastolic pressure was running in the 80s to 90s, with medication.  
An October 2006 VA note documents that the Veteran was then new to the telehealth program.  This note documents blood pressure readings, with a high systolic reading of 175 and a high diastolic reading of 108, although the remaining readings were significantly lower.  

A November 2006 VA telehealth record likewise noted blood pressure readings.  The highest systolic pressure noted therein is 152 and the highest diastolic reading is 75.  The other readings are lower.  

A December 2006 VA telehealth record documents a high systolic pressure of 157.  It also notes a high diastolic pressure of 88.  Similarly, a high systolic pressure of 159 was noted in January 2007, as was a high diastolic pressure of 74.

In February 2007 the Veteran was again afforded a VA examination.  The report of this examination notes that the Veterans hypertension was stable since its onset and was treated with oral medications.  Blood pressure readings of 148/76, 144/70 and 140/68 were obtained at this time.  

The Veteran's telehealth records document his blood pressure readings in February and March 2007.  These records note a high systolic pressure of 158 and a high diastolic pressure of 74.  In March and April 2007 the Veteran had a high systolic pressure of 154 and a high diastolic pressure of 91.  Subsequent readings documented in the Veteran's medical records do not show any blood pressure readings approximating a systolic pressure of predominately 200 or more or a diastolic pressure predominately 110 or more.  

In March 2009 the Veteran was yet again afforded a VA examination.  The report of this examination noted that the Veteran's medications had been increased about 2 years prior and that hypertension had gotten "progressively worse," although response to current treatments was "good."  Blood pressure readings of 138/67, 141/69 and 135/85 were obtained at this time.

At his Board hearing the Veteran testified that his hypertension was kept in range with his medication.  He noted that it would fluctuate with activity.  He testified that he had not been hospitalized or sought emergency care for his hypertension, although he once sought treatment when he "got thinking" and "got all nervous" and "couldn't sleep" or "do anything."

As noted above, the record is replete with blood pressure readings and the Board has reviewed them closely.  This review indicates that an evaluation in excess of 10 percent is clearly not warranted as the Veteran's hypertension is well-managed with medication, and there are no systolic readings approximating 200 or any diastolic readings approximating 110 or more of record.  The Board does note the singular diastolic reading of 108, but as this was an isolated occurrence the board does not find that diastolic pressure predominately approximates 110 or more.  This is true throughout the applicable period.  See Hart, supra.   Accordingly, entitlement to an evaluation in excess of 10 percent for service-connected hypertension is not warranted.

Extraschedular Consideration

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations are inadequate.  The Board believes that a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  They particularly provide for evaluation of sleep apnea and hypertension based on the severity thereof in relation to occupational impairment.  Indeed, both diagnostic codes address the manifestations of these disabilities, i.e. that the Veteran treats his sleep apnea with a CPAP machine and the Veteran's blood pressure metrics.  Accordingly, the criteria reasonably describe the severity of the Veteran's service-connected disabilities. 

In short, there is nothing in the record to indicate that the service-connected cluster headaches present an unusual disability picture so as to warrant consideration of an extraschedular evaluation.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2010).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (2010).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006. Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  As the Veteran filed his claim prior to this date, the amendment is inapplicable to the current claim.

A veteran is entitled to a presumption of service connection if he is diagnosed as having certain enumerated diseases associated with exposure to certain herbicide agents.  38 C.F.R. § 3.309(e) (2010).  Regulations pertaining to Agent Orange exposure have expanded to include all herbicides used in Vietnam.  Unless there is affirmative evidence to the contrary, a veteran who served on active duty in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to Agent Orange or similar herbicide.  38 U.S.C. § 1116(f) (West 2002); 38 C.F.R. § 3.313a (2010).  Where a veteran who served for ninety days or more develops the specified disorder to a degree of 10 percent or more within the applicable period, service connection may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The diseases for which service connection may be presumed due to an association with exposure to herbicide agents consist of chloracne or other acneform diseases consistent with chloracne, Type II diabetes, Hodgkin's disease, chronic lymphatic leukemia, multiple myeloma, non-Hodgkin's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, cancer of the lung, bronchus, larynx or trachea, and soft-tissue sarcoma other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma or mesothelioma, ischemic heart disease, Parkinson's disease, and B cell leukemias.  38 C.F.R. § 3.309(e).

Even if the statutory presumptions are inapplicable, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Veterans Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran seeks service connection for myasthenia gravis, diplopia and emphysema.  He believes that myasthenia gravis and emphysema are attributable to exposure to herbicides from service in Vietnam.  He asserts that his diplopia is due to his service-connected diabetes mellitus.  His service in Vietnam has been confirmed.  See June 1966 personnel record noting service at Phu Bai, Republic of Vietnam.

He does not contend that he incurred these conditions during active service and a review of his service treatment and personnel records do not show that he incurred these disabilities during any period of active service, to include active duty for training (ACDUTRA).  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d).

A pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  However, presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 U.S.C.A. §§ 1111 and 1131 (presumption of soundness), 3.306 (presumption of aggravation of a chronic pre-existing disease), and 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain diseases) for the periods of ACDUTRA or INACDUTRA is not appropriate.

Myasthenia Gravis and Diplopia

A review of the Veteran's VA records shows that in February 2005 he was seen in optometry with a complaint of binocular diplopia, with an onset of 2 months prior.  The Veteran was apparently informed, initially, that his diplopia was related to diabetes mellitus.  

A mid-February 2005 triage/AEU clinic nursing note from the VA Medical Center (VAMC) documents a complaint of tingling hands and inability to grip a towel.  Diplopia due to limited muscle function was assessed at this time.  

A subsequent VA physician note also date in February 2005 documents that the Veteran was a non-insulin dependent diabetic, complaining of a drooping right eyelid for 3 days, as well as diplopia.  Also noted was a history of 3rd nerve palsy on the right side 2 weeks prior and weakness in the arms and legs.  An MRI and CT scan revealed no pathology.  An assessment of 3rd nerve palsy most likely due to diabetes was made at this time.   

The Veteran was admitted to the VAMC for evaluation of possible myasthenia gravis in February 2005.  The records associated with this admission note a diagnosis of generalized myasthenia following diagnostic studies.  

In June 2005 the Veteran was afforded a VA examination based upon a review of the claims file, including his service treatment records.  The examiner noted that myasthenia gravis had been diagnosed in February 2005, after the Veteran underwent EMG/NCV, testing that ruled out generalized neuropathy and confirmed by repeat stimulation that the Veteran had myasthenia gravis.  The examiner found no symptoms of peripheral neuropathy, or any sensory deficits in the hands or feet.  The examiner concluded that peripheral neuropathy was not related to service, because no peripheral neuropathy was found to be present.  With respect to myasthenia gravis, the examiner explained that treatment for this disorder did have the effect of aggravating the Veteran's diabetes; however, the examiner further explained that the Veteran's myasthenia gravis was not caused by his diabetes.

At his Board hearing the Veteran offered a history of myasthenia gravis, as well as diplopia, outlined herein above.  He testified that "a doctor here" a "Mr. Daschle"  "tried to get it passed back then [in the 1980s]" that myasthenia gravis was caused by exposure to herbicides.  He also testified that he developed diplopia about 8 years after he was diagnosed as having diabetes.  He further stated that at first his doctors thought that his diplopia was attributable to diabetes, but that they then "leaned toward the myasthenia."  

Initially, the Board notes that the herbicide presumptive regulations are inapplicable in the present case.  Myasthenia gravis is not a condition subject to presumptive service connection for presumed exposure to herbicides.  See 38 C.F.R. § 3.309(e).  Accordingly, these regulations are unavailing.  

The Board acknowledges the Veteran's belief that myasthenia gravis is attributable to his presumed exposure to herbicides.  Nevertheless, the Veteran, as a layperson, is not competent to comment on the etiology of a complex disease, such as this, that first manifested approximately 40 years following his presumed exposure to herbicides.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  There is no lay evidence of symptoms in service or a continuity of symptomatology since service, and myasthenia gravis has not been competently linked to service or a service-connected disability, including diabetes mellitus.  See June 2005 VA opinion.  The Board recognizes that the VA examiner explicitly found that myasthenia gravis was not caused by diabetes, but did explicitly offer an opinion as to whether the myasthenia gravis had been aggravated by the diabetes.  However, as discussed above, the VA examiner did clearly explain that the myasthenia gravis had aggravated the diabetes, which demonstrates that the VA examiner clearly took into account and considered the issue of aggravation, but ultimately concluded that it was the nonservice-connected disorder in this instance that was aggravating the service-connected disorder.

As there is no otherwise competent medical evidence attributing this condition to service or a service-connected disability, the claim must be denied.  Gilbert, supra.  

The Board also notes that the Veteran's diagnosed diplopia was initially thought to be attributable to diabetes.  It is telling in this regard, however, that following extensive testing at the VAMC following complaints of diplopia and weakness of the extremities, that a firm diagnosis of myasthenia gravis was rendered and that diplopia is clearly determined to be a consequence of this condition.  Indeed, the Veteran himself has acknowledged that his doctors have "leaned toward the myasthenia" as the cause of his diplopia.  Accordingly, the evidence is against the claim, the benefit-of-the-doubt rule is inapplicable and service connection for diplopia must be denied.  Id.


Emphysema

As noted above, the Veteran's service treatment records does not disclose any diagnosis of emphysema or any malady of the lungs.  The earliest evidence thereof appears in a March 2008 VA treatment note, which documents a complaint of chills, fever, body aches and coughing.  The note documents that the patient had COPD and was on oxygen.  An addendum to the note, authored by the same registered nurse that entered it, notes that the "note was entered on the wrong patient." 

In early November 2008 the Veteran presented as a walk up at the VAMC with a complaint of cold symptoms over the past 3 days with no improvement noted with taking allergy medications, loratadine, and allergy nasal spray.  He reported cough and congestion of the chest with some yellow phlegm, as well as wheezing when lying down or with a deep cough.  He was prescribed Mucinex.  A chest X-ray was obtained and showed normal lungs.  

About 4 days following his walk up complaint of cough, etc., the Veteran presented at the VA emergency room with a complaint of a cough for 2 weeks, with green sputum.  He had minimal shortness of breath, but no worse than usual due to myasthenia gravis.  Ne had no chest pain and a chest X-ray taken 4 days prior was noted as normal.   "COPD exacerbation" was assessed and the Veteran was prescribed medications.  He was also given special instructions, noting that the most common types of COPD were bronchitis and emphysema.   

A VA telephone contact note dated a couple of days after the emergency room visit documents that the Veteran's wife was upset with the recent emergency room visit when a medical provider told her and the Veteran that he had COPD.  The Veteran's wife explained that she did not feel that this diagnosis should have been given without further testing.  

In mid-November 2008 the Veteran and his wife presented at the VAMC for evaluation of a cough, which he had had for 2 to 3 weeks, productive of clear to yellow sputum, but mostly clear.  He complained of a little wheezing, especially at night and some nasal congestion.  Cough, related to recent acute bronchitis, was assessed.  It was noted that the Veteran's wife was very agitated during the visit and felt that the Veteran was being mismanaged.  She related that the Veteran had never had bronchitis before.  It was explained by the physician at this time that patients can cough for 6 to 8 weeks following an upper respiratory infection.  The physician noted that the Veteran continued to smoke and felt that the Veteran "likely [had] underlying lung disease."  

Following November 2008 instance there appears no indication of COPD, including emphysema.  Indeed, the most recent problem list contained in the Veteran's VA records does not list COPD, or any lung disorder, as being active.  See problem list printed on April 12, 2010.  

It appears to the Board that the assessment of COPD, i.e. emphysema, was rendered by mistake due to the erroneous March 2008 entry in his VA medical records.  However, the Board does note that one physician felt that the Veteran likely had an underlying lung disease, although only acute bronchitis was assessed.  Nevertheless, even assuming the presence of a current lung disorder, the Board finds that the preponderance of the evidence is against granting service connection for such disability.

First, the Board notes that there is no suggestion of lung cancer appearing in the record.  Even during the November 2008 hospitalization wherein a physician expressed the opinion that there was an underlying lung disease, no suggestion of cancer was noted.  Therefore, the Board finds no basis for awarding presumptive service connection based on herbicide exposure.

As to other lung disease, the Board notes that there is no lay evidence of symptoms in service or of a continuity of symptomatology since service, and no medical evidence suggesting any such disorder is related to service, including his presumed exposure to herbicides.  As noted above, the Veteran is not competent to make such an assertion.  Jandreau, supra.; Espiritu, supra.  No otherwise competent indication appears in the record.  Accordingly, the claim is denied.  Gilbert, supra. 

High Cholesterol

The Board further finds that service connection for high cholesterol is not warranted. In that regard the Board observes that records associated with the claims file show that the Veteran experiences hypercholesterolemia.  As such, it is clear that the Veteran currently has high cholesterol.  Elevated cholesterol, however, is a laboratory test result and not, in and of itself, a disability.  See 61 Fed. Reg. at 20,445 (May 7, 1996).  The applicable laws and regulations do not permit a grant of service connection for a laboratory finding.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 


ORDER

Entitlement to an initial evaluation in excess of 50 percent for sleep apnea is denied.

Entitlement to an evaluation in excess of 10 percent for hypertension is denied.

Entitlement to service connection for diplopia, to include as secondary to diabetes mellitus, is denied.

Entitlement to service connection for emphysema, to include as due to exposure to herbicides, is denied.

Entitlement to service connection for myasthenia gravis is denied.

Entitlement to service connection for high cholesterol is denied.


REMAND

Following certification of this appeal to the Board, the Veteran submitted evidence pertaining to the severity of his service-connected diabetes mellitus.  A review of the record discloses that the Agency of Original Jurisdiction (AOJ) has yet to initially review this evidence in regard to the current appeal and the Veteran has not waived initial AOJ consideration thereof.  See 38 C.F.R. § 20.1304(c).  As such this evidence must be returned for consideration, and if the benefit sought remains denied, for issuance of a SSOC.  See 38 C.F.R. § 19.31 (2010).

Also, a review of the record indicates that the Veteran's diabetes mellitus may have increased in severity since his last VA examination.  The record shows that peripheral neuropathy of the hands is suspected and documents complaints of numbness in the feet.  Also, the evidence shows that the Veteran's associated erectile dysfunction may have manifested by loss of erectile power accompanied by deformity of the penis and his VA treatment records note background diabetic retinopathy.  When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  Because the record indicates that the severity of the symptomatology associated with the Veteran's diabetes may have increased in severity, remand for a VA examination is necessary.  Likewise, an opinion is necessary with respect to peripheral neuropathy and retinopathy.  McLendon, supra.  

The Board also notes that the claim of entitlement to a TDIU is inextricably intertwined with the claims remanded and must be deferred pending readjudication of those claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all recent VA treatment records relating to diabetes mellitus and the related issues remaining on appeal that have not yet been associated with the claims file.

2.  Schedule the Veteran for a VA examination to determine the severity of his service-connected diabetes mellitus.  All necessary testing should be carried out in conjunction with this examination, the results of which should be reported in detail.  Additionally, a complete history should be elicited from the Veteran.  The claims file and a copy of this remand should be provided to the examiner for review.

Following examination, interview of the Veteran, and review of the claims file, the examiner should identify all current manifestations of the Veteran's diabetes mellitus, to include peripheral neuropathy and retinopathy, if found.  The examiner should also discuss the history of this disability in terms of whether regulation of activities is required in order to control the disease.

A discussion of the complete rationale for all opinions expressed should be included in a written report.  A complete rationale for any opinion expressed should be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a SSOC and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


